 

Case 1:19-cr-01211-JB Document 22 Filed 07/12/19 Page 1 of 2

FILED

UNITED STATES DISTRICT COURT
UNITED STATES DISTRICT COURT ALBUQUERQUE, NEW MEXICO

FOR THE DISTRICT OF NEW MEXICO
be JUL. 12 2019
UNITED STATES OF AMERICA,
MITCHELL R. ELFERS

Plaintiff, ee CLERK
VS. No. CR 19-1211 JB
LARRY MITCHELL HOPKINS,

Defendant.

ORDER CONTINUING TRIAL

THIS MATTER comes before the Court on Defendant LARRY MITCHELL HOPKINS'
Motion to Continue Trial; it appearing the government takes no position on this request, the Court
being advised of the circumstances of this matter; and it appearing good grounds exist for the granting
of this motion; the Court finds the motion to be well taken and should be granted.

After weighing the best interests of the public and the Defendant with the ends of justice, the
Court finds that granting the continuance will strike a proper balance between the ends of justice and
the best interests of the public and the Defendant for the reasons stated in the motion requesting this
continuance. This continuance is sufficient but not greater than necessary for the Defendant to complete
the tasks set out in the motion to continue.

IT IS THEREFORE ORDERED that the motion to continue the trial date of July 8, 2019 is

GRANTED. The trial setting of July 8, 2019 is VACATED. The Court resets this matter for trial on

( \( NI Qx Y\ Oey b , 2019 at G'to c&. m. All motion deadlines are also continued.

    

nfted States District Judve

Submitted by:
Kelly O'Connell
Counsel for Defendant
 

 

~ Case 1:19-cr-01211-JB Document 22 Filed 07/12/19 Page 2 of 2

Approved by:
George Kraehe AUSA
Counsel for Plaintiff

 

 

After weighing the best interests of the public and of the Defendant with the ends of justice, the
Court finds that granting a continuance will strike a proper balance between the ends of justice
and the best interests of the public and of the Defendant for the reasons stated in the motion
requesting a continuance, filed July 3, 2019 (Doc. 20). Specifically, the Defendant’s history,
recent injuries and age, the need for tests and analysis, outweighs the Defendant’s and the
public’s interest in a speedy trial. See 18 U.S.C. Section 3161(h)(7). The pretrial motion
deadline is Ocloboy (5, 20fhe Court will set the trial for (trailing docket). This
12G- day continuance is sufficient, without being greater than necessary, for the Defendant to
complete the tasks set forth in the motion to continue.

 

r ihe

 
